                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOAQUÍN CARCAÑO; PAYTON GREY
MCGARRY; HUNTER SCHAFER;
MADELINE GOSS; ANGELA GILMORE;
QUINTON HARPER; and AMERICAN
CIVIL LIBERTIES UNION OF NORTH
CAROLINA,

Plaintiffs,

v.                                                  1:16-cv-00236

UNIVERSITY OF NORTH CAROLINA; and
PETER HANS, in his official
capacity as President of the
University of North Carolina;

Defendants,

PHIL BERGER, in his official
capacity as President Pro Tempore
of the North Carolina Senate; and
TIM MOORE, in his official
capacity as Speaker of the North
Carolina House of Representatives,

                  Intervenor-
                  Defendants.


                                     ORDER


     Before the court is the Parties’ Joint Motion to Extend Stay

from March 1, 2021 to March 8, 2021.         (Doc. 310.)   For good cause

shown,

     IT IS ORDERED that the stay ordered by the Court (Docs. 307

& 309) is extended from March 1, 2021, until March 8, 2021.




     Case 1:16-cv-00236-TDS-JEP Document 311 Filed 03/01/21 Page 1 of 2
                                           /s/   Thomas D. Schroeder
                                        United States District Judge

March 1, 2021




                                    2




    Case 1:16-cv-00236-TDS-JEP Document 311 Filed 03/01/21 Page 2 of 2
